MCDONALD, J.,
concurring. I agree that the judgment of the Appellate Court should be affirmed. I do so because, as Justice Borden points out in his opinion, property owners have first amendment rights. The defendant, United Technologies Corporation, Sikorsky Aircraft Division, as the owner of the premises, has the right under our constitution to express its views on the property free of government interference. As Harvard professor Richard Pipes concludes from his study of the failed Soviet system and other totalitarian systems, “[property is an indispensable ingredient of both prosperity and freedom.” R. Pipes, Property and Freedom (1999) p. 286. The freedom to own and control private property is fundamental to freedom. Both the United States Supreme Court and this court have held that a private property owner may exclude the public from entering the premises and expressing its views without the owner’s consent See Lloyd Corp. v. Tanner, 407 U.S. 551, 567-68, 92 S. Ct. 2219, 33 L. Ed. 2d 131 (1972); Cologne v. Westfarms Associates, 192 Conn. 48, 61-62, 469 A.2d 1201 (1984). If property owners may control the expression that occurs on their own land, it follows that they have the right, protected by the first amendment of the United States constitution, to express their *54own views on their property, free of government interference.
In this case, the defendant, a defense contractor, desired to decorate its premises with American flags during the Gulf war hostilities. The plaintiff, Gonzolo Cotto, an employee of the defendant, refused his employer’s order to decorate the area of the defendant’s plant in which he worked, and he was fired for insubordination. If any worker employed by the defendant refused the order to hoist the American flag on a company flag pole, the state could not employ § 31-51q to forbid the company from firing that worker. This case is no different.
Moreover, the plaintiff objects in essence to being associated with a premises that displays the American flag. Whether it be flying on top of the defendant’s plant, at the plaintiffs workstation, over the town hall, the state or national capitol, or at the nation’s borders, the flag represents not only our government, but the country itself. If the plaintiff objects to the display of the American flag, his only real option is to leave the country where it is everywhere displayed. In these circumstances, the plaintiffs complaint properly was dismissed.
Accordingly, I concur with the affirmance of the Appellate Court’s judgment.